Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 20, filed on 10/3/2019, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority of application No. 15/156,052, filed on May 16, 2016, now Pat. No. 10,440,760.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/2019 has been entered and references cited within carefully considered.

Drawings
The drawings filed on 10/3/2019 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,440,760 (hereinafter ‘760 patent). Although the claims are not identical, they are not patentably 

Claim 1 of instant application
 Claim 1 of Patent 10,440,760
A method, comprising:
sending, via a processor of a user endpoint device, to a serving network, a
request for a session internet protocol address assignment using an interface
internet protocol address of the user endpoint device, wherein the interface
protocol address of the user endpoint device is generated by combining a physical address of the user endpoint device with a prefix of an access network entity that is received from the access network entity;

configuring, via the processor, the user endpoint device with a session internet protocol address that is assigned when a response to the request for the session internet protocol address assignment is received, wherein the response 
includes the session internet protocol address that is assigned;

providing, via the processor, to a controller an association of the session
layer internet protocol address with the session internet protocol address; and

receiving, via the processor, one or more packets addressed to the session internet protocol address, wherein the one or more packets are received via the access network entity associated with the session layer internet protocol address of the user endpoint device.
A method, comprising:
sending, via a processor of a user endpoint device, to a serving network, a request for a session internet protocol
address assignment using an interface internet protocol address of the user endpoint device, wherein the interface protocol address of the user endpoint
device is generated by combining a physical address of the user endpoint device with a prefix of an access
network entity that is received from the access network entity;

configuring, via the processor, the user endpoint device with a session internet protocol address that is assigned
when a response to the request for the session internet protocol address assignment is received, wherein the
response includes the session internet protocol address that is assigned;

providing, via the processor, to a controller an association of the interface internet protocol address with the
session internet protocol address; and

receiving, via the processor, one or more packets addressed to the session internet protocol address, wherein the one or more packets are received via the access network entity associated with the interface internet protocol address of the user endpoint device.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the instant application discloses a method and apparatus for session management in a wireless network. Cherian  (USPub: 2014/0241267) discloses sending a session request, configuring the user endpoint device, providing an association of session internet protocol address, and receiving packets addressed to the session internet protocol address.  However, Cherian does not explicitly disclose wherein the interface protocol address of the user endpoint device is generated by combining a physical address of the user endpoint device with a prefix of an access network entity that is received from the access network entity as recited in claim 1 of the instant application.    Consequently, the independent (and dependent) claims, read in light of the specification are allowable over the state of the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419